Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      27-DEC-2018
                                                      02:10 PM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         CAROL L. McKENNA,
                  Petitioner/Plaintiff-Appellant,

                                vs.

          ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI,
   a Hawai#i nonprofit corporation; CERTIFIED MANAGEMENT, INC.,
 dba Certified Hawai#i; WELLS FARGO BANK, N.A.; and ROSS ANDALORO,
   Defendants/Cross-Claim Defendants/Cross-Claimants-Appellees,

                                and

      GEOFFREY S. KIM and HAWAIIAN ISLES ADJUSTING CO., LLC,
               a Hawai#i limited liability company;
        Defendants/Cross-Claimants/Cross-Claim Defendants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 11-1-627K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari filed on November 16, 2018, is hereby accepted.

             IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.   Any party may,
within ten days and pursuant to Rule 34(c) of the Hawai#i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED: Honolulu, Hawai#i, December 27, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2